Case 2:20-cr-00154-WSS Document 1-3 Filed 07/14/20" P80 1 of 2

Ct Lo S/SY
CRIMINAL CASE INFORMATION SHEET
Pittsburgh x Erie Johnstown

Related to No. J udge

 

 

(All criminal prosecutions arising out of the same criminal transaction or series of transactions are
deemed related).

CATEGORY: 1. Narcotics and Other Controlled Substances

la. __ Narcotics and Other Controlled Substances
_ (3 or more Defendants).

2. _____ Fraud and Property Offenses

2a. Fraud and Property Offenses

(3 or more Defendants)

 

3 Crimes of Violence

4, Sex Offenses

5. -X_ Firearms and Explosives

6 Immigration

7 All Others
Defendant’s name: = | KURT COFANO

_ Is indictment waived: — Yes x No

Pretrial Diversion: | ; " Yes xX No
Juvenile proceeding: Yes X No
Defendant is: X Male Female
Superseding indictment or information : Yes Xx No

Previous case number:

 

If superseding, previous case was/will be:

~

Dismissed on defendant’s motion
Dismissed on governments’ motion

After appellate action

Other (explain)

County in which first offense cited
occurred: Allegheny County

 

Previous proceedings before
Magistrate Judge:

 

Case No.:

 

PLEASE INCORPORATE MAGISTRATE CASE WITH CRIMINAL CASE
Case 2/20-cr-00154-WSS

Date arrested or date continuous U.S.

_ custody began:
Defendant:
Name of Institution:

~ Custody is on:

Document 1-3 Filed 07/14/20 Page 2 of 2

 

X_ is in custody is not in custody

Allegheny County Jail

 

this charge X . another charge

another conviction

 

 

 

 

“X State — Federal
Detainer filed: yes - xX no
Date detainer filed:
Total defendants: 1
Total counts: 5
Data below applies to defendant No.: 1
Defendant’s name: KURT COFANO
SUMMARY OF COUNTS
COUNT(S) U.S. CODE OFFENSE FELONY
1&3 26 U.S.C § 5861(d) Possession of an Unregistered Destructive x
Device
2&5 18 U.S.C. § 922(g)3) Possession of a Firearm by an Unlawful x.
User of a Controlled Substance
4 26 U.S.C. § 5861(f) Manufacturing a Firearm/Destructive _ x
' Device
FORFEITURE ALLEGATIONS

I certify that to the best of my knowledge the above entries are true and correct.

DATE: 7/14/2020

 

/s/ Cindy K. Chung

 

“CINDY K. CHUNG
Assistant U.S. Attorney
PA ID No. 317227:
